DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-88 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further review of the Applicant’s amendments and/or arguments, the Applicant merely canceled the previously rejected independent claim 7 and include the limitations in the independent claims.
In response the Examiner respectfully disagrees with the Applicant’s arguments that the Secondary prior art reference (Niemenmaa) fails to teach certain features of the Applicant’s invention (i.e. wherein the request for locating the UE includes an indication of using user plane signaling to report location information and an address to which the location information is to be reported; and reporting the location using user plane signaling and the address).
The Examiner kindly direct the Applicant to Niemenmaa e.g. fig. 1, col. 10-11, clm. 1, which explicitly discussed that user plane address is provided to the apparatus in the control plane request for location of a mobile user equipment and communicate data associated with the requested service (i.e. location) via a user plane connection using said user plane address. (Emphasis Added).
Thus, as discussed and/or shown above, the Examiner believes that the applied prior arts teaches the at least claimed limitation in question. The claim does not uniquely and/or particularly describe the invention so as to be readily distinguishable from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The limitation is broadly claimed, therefore, is fairly characterized as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 9, 44, 47-49, 51, 52, 87, and 88, is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Publication No. 20120295623) in view of Niemenmaa et al. (US Patent No. 9026093).

As to claims 1, 44, 87, and 88, Siomina teaches a method for locating a user equipment (UE) performed by a first entity (E-SMLC) in a wireless network (fig. 10, a request for a positioning of a terminal), the method comprising: receiving a request for locating the UE from a second entity in the wireless network (fig. 10, #2, location service request), wherein the request for locating the UE is based on a location request initiated by an external client (fig. 10, #1b, location service request initiated by EPC LCS Entities) and is received by the first entity from the second entity using control plane signaling (fig. 10, #2, location service request, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane, and fig. 8, LPPa); obtaining first location information for the UE using control plane signaling (fig. 10, pp0295, a location session is invoked by the MME in order to obtain the location of the UE, and LCS session supports LPPa); and reporting the first location information for the UE to the external client using user plane signaling (fig. 10, #5b, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane). However, fails to explicitly teach wherein the request for locating the UE includes an indication of using user plane signaling to report location information and an address to which the location information is to be reported; and reporting the location using user plane signaling and the address.
In an analogous field of endeavor, Niemenmaa teaches wherein the request for locating the UE includes an indication of using control plane signaling to report location information (fig. 1, col. 10-11, clm. 1, user plane address is provided to the apparatus in the control plane request for location of a mobile user equipment and communicate data associated with the requested service (i.e. location) via a user plane connection using said user plane address) and an address to which the location information is to be reported; and reporting the location using user plane signaling and the address (fig. 1, col. 10-11, clm. 1, user plane address is provided to the apparatus in the control plane request for location of a mobile user equipment and communicate data associated with the requested service (i.e. location) via a user plane connection using said user plane address). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina with the teachings of Niemenmaa to achieve the goal of efficiently and reliably providing location services to prevent high load on the control plane. The high loading may cause problems especially on the air interface between a mobile user equipment and a radio network servicing the mobile user equipment (Niemenmaa, col. 2, lines 64-67).
As to claims 4 and 47, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein information for the location request initiated by the external client is transferred to the second entity using control plane signaling (fig. 10, #1b, location service request initiated by EPC LCS Entities, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane).  
As to claims 5 and 48, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. Siomina further teaches further comprising returning a confirmation of the request for locating the UE to the second entity using control plane signaling (fig. 10, #4, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane).  
As to claims 6 and 49, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the confirmation of the request for locating the UE is transferred from the second entity to the external client using control plane signaling (fig. 10, #5b, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane).  
As to claims 8 and 51, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the first entity establishes a first user plane connection to at least one of the external client or a third entity, and the third entity establishes a second user plane connection towards the external client, wherein the location information is reported using the first user plane connection or using the first user plane connection and the second user plane connection (fig. 10, #5b, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane and fig. 7, pp0234). However Siomina fails to explicitly teach that connection is based on the address.
In an analogous field of endeavor, Niemenmaa teaches connection is based on the address (fig. 1, col. 11, line 40 – col. 12, line 8, detect whether user plane data is required to provide the requested location information, if a user plane address is provided to the apparatus in the control plane request, cause the apparatus to communicate data associated with the requested service via a user plane connection using said user plane address). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina with the teachings of Niemenmaa to achieve the goal of efficiently and reliably providing location services to prevent high load on the control plane. The high loading may cause problems especially on the air interface between a mobile user equipment and a radio network servicing the mobile user equipment (Niemenmaa, col. 2, lines 64-67).
As to claims 9 and 52, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However Siomina fails to teach wherein the first and second user plane connections are each based on at least one of an Internet Protocol (IP), a Transmission Control Protocol (TCP), Transport Layer Security (TLS), or some combination of these.  
In an analogous field of endeavor, Niemenmaa teaches wherein the first and second user plane connections are each based on at least one of an Internet Protocol (IP), a Transmission Control Protocol (TCP), Transport Layer Security (TLS), or some combination of these (col. 3, lines 15-16, user plane signaling may be based on appropriate communication protocol, for example the Internet Protocol (IP)). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina with the teachings of Niemenmaa to achieve the goal of efficiently and reliably providing location services to prevent high load on the control plane. The high loading may cause problems especially on the air interface between a mobile user equipment and a radio network servicing the mobile user equipment (Niemenmaa, col. 2, lines 64-67).

Claim 2, 3, 10, 44, 45, and 53, is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Publication No. 20120295623) in view of Niemenmaa et al. (US Patent No. 9026093) and further in view of Edge (US Publication No. 20170332192).

As to claims 2 and 45, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein reporting the first location information for the UE to the external client using user plane signaling comprises sending a message for the Hypertext Transfer Protocol (HTTP) or the Secure User Plane Location (SUPL) UserPlane Location Protocol (ULP) to the external client.
In an analogous field of endeavor, Edge teaches teach wherein reporting the first location information for the UE to the external client using user plane signaling comprises sending a message for the Hypertext Transfer Protocol (HTTP) or the Secure User Plane Location (SUPL) UserPlane Location Protocol (ULP) to the external client (fig. 1, fig. 2, pp0066, exchange SUPL UserPlane Location Protocol (ULP) messages 164). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 3 and 46, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the message for the HTTP is an HTTP POST message and the message for the SUPL ULP is a SUPL POS message, SUPL POS INIT message or SUPL REPORT message.  
In an analogous field of endeavor, Edge teaches teach wherein the message for the HTTP is an HTTP POST message and the message for the SUPL ULP is a SUPL POS message, SUPL POS INIT message or SUPL REPORT message (fig. 1, fig. 2, pp0049, transported within SUPL messages such as a SUPL POS or SUPL POS INIT message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 10 and 53, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein at least one of the first user plane connection and the second user plane connection use ciphering and mutual authentication.  
In an analogous field of endeavor, Edge teaches wherein at least one of the first user plane connection and the second user plane connection use ciphering and mutual authentication (Table 2 and pp0107, Broadcast of assistance data to UEs may be unciphered and available to all UEs and/or may be ciphered and available only to authenticated and subscribed UEs). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).


Claim 11-14 and 54-57, is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Publication No. 20120295623) in view of Niemenmaa et al. (US Patent No. 9026093) and further in view of Timiri et al. (US Publication No. 20050136942).

As to claims 11 and 54, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the first location information for the UE comprises a plurality of sets of location information for the UE obtained at different first times by the first entity and reported to the external client by the first entity using the user plane signaling immediately following each of the different first times. 
In an analogous field of endeavor, Timiri teaches wherein the first location information for the UE comprises a plurality of sets of location information for the UE obtained at different first times by the first entity and reported to the external client by the first entity using the user plane signaling immediately following each of the different first times (fig. 6, pp0011, multiple location reports triggered every ten minutes). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011).
As to claims 12 and 55, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein each set of location information comprises at least one of an absolute location estimate for the UE, a relative location estimate for the UE, a linear velocity for the UE, an angular velocity for the UE, a linear acceleration for the UE, an angular acceleration for the UE, an angular orientation for the UE, an identification of a trigger event, or some combination of these.  
In an analogous field of endeavor, Timiri teaches wherein each set of location information comprises at least one of an absolute location estimate for the UE, a relative location estimate for the UE, a linear velocity for the UE, an angular velocity for the UE, a linear acceleration for the UE, an angular acceleration for the UE, an angular orientation for the UE, an identification of a trigger event, or some combination of these (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011).
As to claims 13 and 56, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the different first times comprise at least one of periodic times or times for trigger events.  
In an analogous field of endeavor, Timiri teaches wherein the different first times comprise at least one of periodic times or times for trigger events (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011).
As to claims 14 and 57, Siomina in view of Niemenmaa teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the trigger events comprise at least one of an area event, a motion event or a velocity event.  
In an analogous field of endeavor, Timiri teaches wherein the trigger events comprise at least one of an area event, a motion event or a velocity event (fig. 6, pp0011, multiple location reports triggered every ten minutes, and clm. 31). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011).

Claim 15-29, 31-34, 58-72, and 74-77, is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Publication No. 20120295623) in view of Niemenmaa et al. (US Patent No. 9026093) and further in view of Timiri et al. (US Publication No. 20050136942) and Edge (US Publication No. 20170332192).

As to claims 15 and 58, Siomina in view of Niemenmaa and Timiri teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the first entity comprises the UE, and a Location Management Component (LMC) server (fig. 8, fig. 10). However fails to explicitly teach wherein the wireless network comprises a 5G System (5GS), wherein the second entity comprises a serving Access and Mobility Management Function (AMF) for the UE, a Location Management Function (LMF), a Controlling New radio (NR) Node B (CgNB) for locating the UE, or a Local Location Management Function (LLMF) server.  
In an analogous field of endeavor, Edge teaches wherein the wireless network comprises a 5G System (5GS), wherein the second entity comprises a serving Access and Mobility Management Function (AMF) for the UE, a Location Management Function (LMF), a Controlling NR Node B (CgNB) for locating the UE, or a Local Location Management Function (LLMF) server (fig. 2, location servers, pp0020, 5G network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 16 and 59, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein reporting the first location information for the UE to the external client using user plane signaling comprises reporting the first location information using a Protocol Data Unit (PDU) session for the UE (fig. 8, pp0226, rotocol data unit (PDU) was received from the Mobile Station (MS) such as the terminal 140, are always included. A location estimate, velocity estimate, positioning data, deciphering keys, or LCS Cause may be included).  
As to claims 17 and 60, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: monitoring for an occurrence of each of the first times; obtaining location measurements at each of the first times for at least one of signals received from a plurality of transmission points (TPs), signals received from entities outside the 5GS, or inertial sensors of the UE; determining at least some of the first location information at each of the first times based on the location measurements obtained at each of the first times; and sending the at least some of the first location information to the external client following each of the first times using the user plane signaling.  
In an analogous field of endeavor, Timiri teaches further comprising: monitoring for an occurrence of each of the first times (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032); obtaining location measurements at each of the first times for at least one of signals received from a plurality of transmission points (TPs) (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032), determining at least some of the first location information at each of the first times based on the location measurements obtained at each of the first times (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032); and sending the at least some of the first location information to the external client following each of the first times using the user plane signaling (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032, pp0020, pp0038). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011). However, they did not mention signal received from entities outside the 5GS, or inertial sensors of the UE.
In an analogous field of endeavor, Edge teaches signal received from entities outside the 5GS, or inertial sensors of the UE (fig. 2, pp0038, 5G network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 18 and 61, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the location measurements comprise at least one of a time of arrival (TOA), a receive time-transmission time difference (Rx-Tx), round trip signal propagation time (RTT), angle of arrival (AOA), angle of departure (AOD), received signal strength indication (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), Global Navigation Satellite System (GNSS) code phase, GNSS carrier phase, sensor measurements, or some combination of these (fig. 8, fig. 10, pp0084, said radio measurements on different RANs comprising e.g. timing advance (TA) and round trip time (RTT) and timing measurements, e.g. time of arrival or time difference of arrival, and signal strength or signal quality measurements performed on a positioning request).  
As to claims 19 and 62, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the plurality of TPs include at least one of a New Radio (NR) Node B (gNB), an evolved Node B (eNB), a Location Transmission Unit (LTU), or some combination of these (fig. 7, fig. 8).  
As to claims 20 and 63, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly mention wherein the first entity is an entity in a next generation Radio Access Network (NG-RAN) providing 5G New Radio (NR) wireless access to the UE.  
In an analogous field of endeavor, Edge teaches wherein the first entity is an entity in a next generation Radio Access Network (NG-RAN) providing 5G New Radio (NR) wireless access to the UE (fig. 2, 5G network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004). 
As to claims 21 and 64, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the UE remains in a Connection Management (CM) Connected state and in a Radio Resource Control (RRC) Connected state or an RRC Inactive state (fig. 8, pp0374, RRC_CONNECTED states).  
As to claims 22 and 65, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the first entity is a Controlling NR Node B (CgNB) for locating the UE, wherein the CgNB comprises a Serving NR Node B (SgNB) for the UE, a Neighbor NR Node B (NgNB) for the UE, a first Location Management Component (LMC) server or a first Local Location Management Function (LLMF) server.  
In an analogous field of endeavor, Edge teaches wherein the first entity is a Controlling NR Node B (CgNB) for locating the UE, wherein the CgNB comprises a Serving NR Node B (SgNB) for the UE, a Neighbor NR Node B (NgNB) for the UE, a first Location Management Component (LMC) server or a first Local Location Management Function (LLMF) server (fig. 2, pp0075, serving network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004). 
As to claims 23 and 66, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the CgNB comprises the SgNB, wherein the second entity is a serving Access and Mobility Management Function (AMF) for the UE.  
In an analogous field of endeavor, Edge teaches wherein the CgNB comprises the SgNB, wherein the second entity is a serving Access and Mobility Management Function (AMF) for the UE (fig. 2, pp0075, 5G CN 234 may contain other elements such as a Mobility Management Function (MMF) and a Session Management Function (SMF) that perform the mobility management functions and session management functions). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).   
As to claims 24 and 67, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the CgNB comprises the NgNB, the first LMC server or the first LLMF server, wherein the second entity is the SgNB. 
In an analogous field of endeavor, Edge teaches wherein the CgNB comprises the NgNB, the first LMC server or the first LLMF server, wherein the second entity is the SgNB (fig. 2, pp0075, 5G CN 234 may contain other elements such as a Mobility Management Function (MMF) and a Session Management Function (SMF) that perform the mobility management functions and session management functions). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).   
As to claims 25 and 68, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the second entity comprises a previous CgNB for locating the UE, wherein the request for locating the UE is received from the previous CgNB in response to a change of a serving cell for the UE or a change of a previous SgNB for the UE.  
In an analogous field of endeavor, Edge teaches wherein the second entity comprises a previous CgNB for locating the UE, wherein the request for locating the UE is received from the previous CgNB in response to a change of a serving cell for the UE or a change of a previous SgNB for the UE (fig. 2, pp0103, pp0104, location context for UE 102 may be further used to improve network operation by enabling RAN domain 212 or other entities (e.g. 5G CN 234) to determine a suitable serving cell and serving BS for UE 102, a suitable carrier frequency and/or if handover or cell change may be needed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 26 and 69, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the request for locating the UE indicates the change of the serving cell or the change of the previous SgNB, wherein the request for locating the UE further comprises a location context.  
In an analogous field of endeavor, Edge teaches wherein the request for locating the UE indicates the change of the serving cell or the change of the previous SgNB, wherein the request for locating the UE further comprises a location context (fig. 2, pp0103, pp0104, location context for UE 102 may be further used to improve network operation by enabling RAN domain 212 or other entities (e.g. 5G CN 234) to determine a suitable serving cell and serving BS for UE 102, a suitable carrier frequency and/or if handover or cell change may be needed). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 27 and 70, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the location context comprises at least one of: (i) information for the location request initiated by the external client; (ii) an indication of a plurality of RPs;  Qualcomm Ref. No. 190711 -160- (iii) an indication of a plurality of TPs; (iv) an indication of location measurements configured in the UE; (v) an indication of location measurements configured in the plurality of RPs; (vi) an indication of DL reference signals (RSs) transmitted by the plurality of TPs (vii) an indication of UL signals transmitted by the UE; (viii) a location session identifier; (ix) location capabilities of the UE; or (x) some combination of these.  
In an analogous field of endeavor, Edge teaches wherein the location context comprises at least one of: (i) information for the location request initiated by the external client; (ii) an indication of a plurality of RPs;  Qualcomm Ref. No. 190711 -160- (iii) an indication of a plurality of TPs; (iv) an indication of location measurements configured in the UE; (v) an indication of location measurements configured in the plurality of RPs; (vi) an indication of DL reference signals (RSs) transmitted by the plurality of TPs (vii) an indication of UL signals transmitted by the UE; (viii) a location session identifier; (ix) location capabilities of the UE; or (x) some combination of these (fig. 2, pp0103, pp0104, location context for UE 102 may be further used to improve network operation by enabling RAN domain 212 or other entities (e.g. 5G CN 234) to determine a suitable serving cell and serving BS for UE 102, a suitable carrier frequency and/or if handover or cell change may be needed, and pp0102). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).  
As to claims 28 and 71, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches further comprising obtaining location capabilities of the UE when the first entity does not have the location capabilities of the UE (fig. 8, fig. 10, pp0092, capability transfer or exchange, where multi-RAT capability may be general terminal capability or positioning-specific terminal capability.  Today with single RAT positioning, the positioning node 100 does not know of the capabilities of a terminal in other RATs when it comes to positioning services).  
As to claims 29 and 72, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches further comprising: receiving first location measurements for the UE from at least one of the UE or a first plurality of Reception Points (RPs) (fig. 10, #5b, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane), wherein the first location measurements are received using control plane signaling (fig. 10, #5b, location service response, and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane, and fig. 7), wherein the first location measurements received from the first plurality of RPs comprise location measurements of first uplink (UL) signals transmitted by the UE, wherein the first location measurements received from the UE include at least one of location measurements of first downlink (DL) reference signals (RSs) transmitted by a first plurality of Transmission Points (TPs) or other location measurements (fig. 10 and pp0133, Measurement request and measurement reporting may be performed over the control plane or over the user plane, and fig. 7, pp0375, a positioning method based on timing difference measurements for downlink reference signals.  RSTD measurements are delivered from terminal to the positioning node via LPP protocol in a measurement report message). However, fails to explicitly teach wherein the first plurality of TPs comprise at least one of the first entity, the SgNB, at least one NgNB or at least one Location Transmission Unit (LTU), wherein the first plurality of RPs comprise at least one of the first entity, the SgNB, at least one NgNB or at least one Location Measurement Unit (LMU), wherein the at least one of the UE or the first plurality of RPs obtain the first location measurements at different second times; and obtaining the plurality of sets of location information for the UE based on the first location measurements received from the at least one of the UE or the first plurality of RPs.  
In an analogous field of endeavor, Timiri teaches wherein the at least one of the UE or the first plurality of RPs obtain the first location measurements at different second times; and obtaining the plurality of sets of location information for the UE based on the first location measurements received from the at least one of the UE or the first plurality of RPs (fig. 6, pp0011, multiple location reports triggered every ten minutes, and pp0032, pp0020, pp0038). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina and Niemenmaa with the teachings of Timiri to achieve the goal of efficiently improving location service by providing periodic location reports to the client in a communication system (Timiri, pp0011). However, they failed to explicitly teach wherein the first plurality of TPs comprise at least one of the first entity, the SgNB, at least one NgNB or at least one Location Transmission Unit (LTU), wherein the first plurality of RPs comprise at least one of the first entity, the SgNB. at least one NgNB or at least one Location Measurement Unit (LMU).
In an analogous field of endeavor, Edge teaches wherein the first plurality of TPs comprise at least one of the first entity, the SgNB, at least one NgNB or at least one Location Transmission Unit (LTU), wherein the first plurality of RPs comprise at least one of the first entity, the SgNB. at least one NgNB or at least one Location Measurement Unit (LMU) (fig. 2, pp0039, pp0078, capable of communicating (e.g. directly or indirectly) with a UE and/or with other entities in the RAN (e.g. one or more base stations and/or LMUs) to support one or more operations for estimating a location of the UE). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 31 and 74, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the first location measurements received from the UE include at least one of a time of arrival (TOA), a receive time-transmission time difference (Rx-Tx), round trip signal propagation time (RTT), angle of arrival (AOA), angle of departure (AOD), received signal strength indication (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), Global Navigation Satellite System (GNSS) code phase, GNSS carrier phase, WiFi Access Point (AP) RTT, WiFi AP RSSI, sensor measurements, or some combination of these (fig. 7, fig. 8, fig 10, pp0086, pp0366, time of arrival or time difference of arrival, and signal strength or signal quality measurements performed on a positioning request).  
As to claims 32 and 75, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. Siomina further teaches wherein the first location measurements received from the first plurality of RPs include at least one of, a time of arrival (TOA), a receive time- transmission time difference (Rx-Tx), round trip signal propagation time (RTT), angle of arrival (AOA), angle of departure (AOD), received signal strength indication (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), or some combination of these (fig. 7, fig. 8, fig 10, pp0086, pp0366, time of arrival or time difference of arrival, and signal strength or signal quality measurements performed on a positioning request).  
As to claims 33 and 76, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein at least some of the first DL RSs comprise DL positioning reference signals (PRSs), DL Tracking Reference Signals (TRSs) or both DL PRSs and DL TRSs. 
In an analogous field of endeavor, Edge teaches wherein at least some of the first DL RSs comprise DL positioning reference signals (PRSs), DL Tracking Reference Signals (TRSs) or both DL PRSs and DL TRSs (fig. 2, pp0039, acquires and measures an uplink signal (e.g., TPS) transmitted by a UE.  The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE for other purposes such as sending control information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004).
As to claims 34 and 77, Siomina in view of Niemenmaa, Timiri, and Edge teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein at least some of the first UL signals comprise UL positioning reference signals (PRSs).  
In an analogous field of endeavor, Edge teaches wherein at least some of the first UL signals comprise UL positioning reference signals (PRSs). (fig. 2, pp0039, acquires and measures an uplink signal (e.g., TPS) transmitted by a UE.  The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE for other purposes such as sending control information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Siomina, Niemenmaa, and Timiri with the teachings of Edge to achieve the goal of efficiently providing performance improvements over those used for 4G--e.g. higher accuracy, reduced latency and/or higher capacity (Edge, pp0004). 

Allowable Subject Matter
Claims 30, 35-43, 73, and 78-86, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645